(ggrg1',reg suopcn4sq)                                                                                                                                               (Igsn fla1lYl^l
{wtstnt',reu) sczi{sn latuo{                                           IUNOJ flHI f,O >IUf,AJ                           'I                                         SNOIil(IIUOIUd
            Erunu!fi.iHtlti 9'1Brn 2 $1
                                                                                            '-'rnJ$                               J4\'t            fl
                                                                      7,"?,/                                    -?
                                                    ,+t.ary\+t                 ,fu   g/,,           t     27'sS?a       g-"                 W             g   t,    'L(,
                                                                                                                            "aqf                                             I l,s:uvln{au
                                                                                                                                                                                  ^r>
   puruedJo lunourv        ro IEqsrBIt's'I'I ol pe^\o lrmotllv                                                                                                                aeJ ecl^res
      flndeg ro l"qsr?r\l'S'n Jo
                                                                                                                            (aroqo uuot1s uot1t   uan[rptt         rQuo   alalduoc) ssarppv
                  'epoqeJo aceyd lensn
s.lwpueJop eq m 3u1p1sa: ueql uorlerc
    -srp pu? eEe elqutrns go uos:ed   y tr                                                                             (aaoqo uuotqs Toutt)       peles Fnpr^tpurJo elry pu" eru"N
                                   (ao1aq   syouat   aag) e^oqe petueu ''Jle 'uorlerodroc i{ueduroc 'lenpr^rpur oql el?rol ol elqerm ur? I leql um1a.r puu                ,lrgoc ,(qeJeq I   E
        '^\oleq peuesu sserppe eql l3 uaoqs ''c1e 'uoqerofuoc i(ueduroc 'lmpl^rpur eql uo ro a^oq? u^roqs ssejpp? eql
                                                                                                                      t? ''c1e 'uo4?Jofuoc 'fuudruoc ,lenpr^rput eql uo
       paqursep sseJoJd eql '..s1:eweg,, w u \oqs sB polncexe                   Jo eJuepr^e 1z8a1 eluq ! 'pe^ros {lleuosrad o^"q ! I 1eq1 um1el pue. qrec,(qe.roq 1
                                                                                                             -EZ'on'                                          s! 982 WSn auo uDql
       il                                                                                   ff"n                                                    anwfi gg7 ygg2 ts.t{tQuo uBtg)
                                                                                              e,{Jes o1          urEug3o                              'pelecrpur sseco.rd go requmu
      el?(I                     UalJ ro,Qnda6         56151-1   pezlJoqtnvJo e:qeu8r5             I3IISIC         lcFlslc                         letol   eq1 ro3   ldracer e8pelnoulce      1
[NI'I SIHI A\OTflfl                  SITUA\ JON O(I
                                                                          -    A'INO ]YHSUYI{ 'S'N .{O fSN UO.{ ,&roTflg flJYdS
--?\--Frr                                                             INVCNAdIIO tr
                                                                        drrrNrY-rgx(                    :JoJlpqoq uo ecu:es Su4senbe: roleut8F6 raqlo:o             feuopy;o       amlzu8rg
                                                                IHn03 i,liU;Si* S'fi 'YH3]C
                                                                  NOLilU$ '|} b-Yl IOHI
                                                                      I    orozsL           NVr
                                                                                                              :(anuag rc1 alqofD^y sawtJ patDwltsg puD ,staqunp auoqda1al
    ilYW)a3a\)d                                                       ,ref,ffifi$frr}r$,/y\                 rvHr *o,rf                  uirHro uo sNorrrnursNrrvrrirds
                                                    'v's'n   uo
                                                                                                                             ^ios*
                                            eJhtes Jor
                                               .       xceul
                                                      ",."1
                                            ase, slql ur pe^res   .
                                   eq o1 sarged.lo    r"q*np I
                              982 - uIJoC.rqt.pr^        p"-r, I
                                 eq o1 sseco:d;o reqump           l- -
                                                                              :/t\O'Igg SSiTUCOV(NViIWVN JVUAJSEnb:ru gJ ,\.dof, Af,IAUAS                            CO     ASIION ON:rS
                                                                                                                                                                                  IY
                                                                                (apo2 4J7 puo a1o$ ,(t!C ''op     uawilodV'qgy      n   7aa4g) SSiruC61V
                                                                                                                                                                                {
                                                                                                                                                                               gAuf,s
                            o U lh"o                                                                                                                ?l_\?            +I
                          ssaloud Jo adIJ                                                                                                                                    INYCNA{gA
                    c-               -gl ",1
                      ugsnnNasvJ.tunoS                                                                                                                                          dJIINTV'Id
                                         lu"rofsltqtlo asa^ar aqt uo                                                    ecr^ros sleqsrBl^I sel4s pellun
    ,,lDtlsrDry 'S'n aLfl {q ssacot4to aclMas,, .totsaoucn"usuJ aas
               Case: 1:18-cv-04882 Document #: 27 Filed: 01/16/19 Page 1 of 1 PageID #:110                                  ecrlsnr Jo tueruusdec's'n
              Nunrflu (INv rdrf,Jtru ssf,f,oud
